DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of Claims
Claims 1 – 20 are pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (WIPO Publication No. 2019013845 A1).
Regarding claim 1, Kim discloses a Swiveling brush (Figure 1:1) for the application of fluid products, the swiveling brush comprising: 
- at least one gripping portion (annotated Figure 3) intended to be grasped by a hand of a user (Detailed Description, page 5) for the movement of the brush (annotated Figure 1); and
- at least one housing seat (annotated Figure 3) formed on said gripping portion (annotated Figure 3) and intended to house an application body (annotated Figure 1, brush) comprising, in turn, a plurality of spreading elements (Detailed Description, page 8) which are adapted to take and apply a fluid product on a work surface (Background of the Invention, page 1); 
said application body (annotated Figure 1, brush) is associated with said housing seat (annotated Figure 3) by interposition of coupling means (annotated Figure 3, stopper and seal) configured to allow the rotation (Detailed Description, pages 4 and 5) of said application body (annotated Figure 3, brush) with respect to said gripping portion (annotated Figure 3).

    PNG
    media_image1.png
    614
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    305
    292
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    598
    275
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    594
    361
    media_image4.png
    Greyscale

Regarding claim 2, Kim discloses the swiveling brush according to claim 1, wherein said coupling means (annotated Figure 3) comprise at least a first coupling element (annotated Figure 3, seal) and at least a second coupling element (annotated Figure 3, stopper), wherein said first coupling element (annotated Figure 3, seal) is associated with said housing seat (annotated Figure 3) and intended to operate in conjunction with said second coupling element (annotated Figure 3, stopper) housing (annotated Figure 3) said application body (annotated Figure 1, brush).
Regarding claim 3, Kim discloses the swiveling brush according to claim 2, wherein said coupling means (annotated Figure 3, stopper and seal) are of the type of spherical coupling (annotated Figure 3, seal) means which are adapted to allow the rotation (Detailed Description, pages 4 and 5) of said application body (annotated Figure 1, brush) with respect to said gripping portion (annotated Figure 1) around a center (annotated Figure 2).  

    PNG
    media_image5.png
    379
    465
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    531
    328
    media_image6.png
    Greyscale

Regarding claim 4, Kim discloses the swiveling brush according to claim 3, wherein said first coupling element (annotated Figure 3, seal) has at least a first concave contact surface (annotated Figure 3) and said second coupling element (annotated Figure 3, stopper) has at least a second convex contact surface (annotated Figure 3), said first contact surface (annotated Figure 3) and said second contact surface (annotated Figure 3) being mutually intended to operate in conjunction with each other by sliding contact (Detailed Description, pages 4 and 5).  


    PNG
    media_image7.png
    377
    469
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    343
    383
    media_image8.png
    Greyscale

Regarding claim 20, Kim discloses the swiveling brush according to claim 1, wherein said coupling means (annotated Figure 3, stopper and seal) are of the type of spherical coupling (annotated Figure 3, seal) means which are adapted to allow the rotation (Detailed Description, pages 4 and 5) of said application body with respect to said gripping portion (annotated Figure 3) around a center (annotated Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WIPO Publication No. 2019013845 A1).
Regarding claim 5, Kim discloses the swiveling brush according to claim 4, said application body (annotated Figure 1, brush) being freely movable due to the movement of said gripping portion (annotated Figure 3) by the hand of said user (Detailed Description, page 5).  
Kim discloses the claimed invention of a swiveling brush except for “wherein said first contact surface and said second contact surface, are configured to slide one on top of the other generating a friction force which is lower than the force exerted by said work surface on said application body”. Kim discloses that a buffer element (Figure 8:8’) within the housing seat (annotated Figure 3) is capable of generating frictional force between the structures to control angling of the tool. Also, Kim discloses that said user is in control of the tool force applied to the work surface. The claimed resultant force is recognized as a result effective variable, i.e. a variable which achieves a recognized result as set forth above. For example, if the friction force of the first and second contact surfaces is greater than the work surface on said application body, the tool is maintained at a specific angle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide less friction force for the first and second contact surfaces for unrestricted movement of the tool, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further in the instant application pages 1-14, applicant has not disclosed any criticality for the claimed inventions. 
Regarding claim 6, Kim as modified discloses the swiveling brush according to claim 5.
Kim discloses the claimed invention of a swiveling brush except for “wherein said first contact surface and said second contact surface are configured to slide one on top of the other, generating a friction force which is greater than the force exerted by said work surface on said application body, said application body being intended to maintain a predefined position with respect to said gripping portion during the application of said fluid product on said work surface”. Kim discloses that a buffer element (Figure 8:8’) within the housing seat (annotated Figure 3) is capable of generating frictional force between the structures to control angling of the tool. Also, Kim discloses that said user is in control of the tool force applied to the work surface. The claimed resultant force is recognized as a result effective variable, i.e. a variable which achieves a recognized result as set forth above. For example, if the friction force of the first and second contact surfaces is less than the work surface on said application body, the tool is unrestricted in movement. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide greater friction force for the first and second contact surfaces for maintained positioning of the tool, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further in the instant application pages 1-14, applicant has not disclosed any criticality for the claimed inventions. 
Regarding claim 7, Kim discloses the swiveling brush according to claim 6, wherein said first coupling element (annotated Figure 3, seal) and said second coupling element (annotated Figure 3, stopper) are associated with each other by interposition of connection means (Detailed Description, page 5).  
Claim(s) 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WIPO Publication No. 2019013845 A1), and further in view of Lim (US Patent Application Publication No. 2016128457 A1).
Regrading claim 8, Kim discloses the swiveling brush according to claim 7, wherein said connection means (annotated Figure 3) comprise at least one joining element (annotated Figure 3) made at least partly of flexible and elastic polymeric material (Detailed Description, page 8). Furthermore, Kim does not disclose and interposed between said first coupling element and said second coupling element.  

    PNG
    media_image9.png
    420
    485
    media_image9.png
    Greyscale

Lim teaches said connection means (annotated Figure 3) comprise at least one joining element (Page 3, Paragraph [0031], frictional material) made at least partly of flexible and elastic polymeric material (Page 3, Paragraph [0032]) and interposed between said first coupling element (Figure 3:202) and said second coupling element (Figure 3:310).  

    PNG
    media_image10.png
    559
    412
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the swiveling brush of Kim wherein said connection means comprise at least one joining element made at least partly of flexible and elastic polymeric material and interposed between said first coupling element and said second coupling element as taught by Lim, in order to prevent wear from the frictional force generated between the contact surfaces.	
Regarding claim 9, Kim as modified discloses the swiveling brush according to claim 8, wherein said joining element (Lim Page 3, Paragraph [0031]) is associated with at least one of either said first contact surface (Lim annotated Figure 7) or said second contact surface (Lim annotated Figure 7).  

    PNG
    media_image11.png
    608
    538
    media_image11.png
    Greyscale

Regarding claim 10, it is noted that “co-molded” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Co-molded will be interpreted as a flexible plastic, or rubber-like material. 
Therefore, regarding claim 10, Kim as modified discloses the swiveling brush according to claim 9, wherein said joining element (Lim Page 3, Paragraph [0031]) is co-molded (Lim Page 3, Paragraph [0032]) on at least one of either said first contact surface (Lim annotated Figure 7) or said second contact surface (Lim annotated Figure 7).  
Regarding claim 11, Kim as modified discloses the swiveling brush according to claim 10, wherein said joining element (Lim Page 3, Paragraph [0031]) is made at least partly of either a flexible or elastic polymeric material (Lim Page 3, Paragraph [0032]). 
Regarding claim 12, Kim as modified discloses the swiveling brush according to claim 11, wherein said joining element (Lim Page 3, Paragraph [0031]) is made at least partly of one of a thermoplastic, thermosetting or elastomeric polymeric material (Lim Page 3, Paragraph [0032]).  
Regarding claim 13, Kim as modified discloses the swiveling brush according to claim 12, wherein said material is selected from the list comprising: vulcanised thermoplastic elastomer (TPV), thermoplastic polyurethane (TPU), polyurethane (PU), styrene-ethylene-ethylene-styrene (SEBS), polyisobutylene (PIB), ethylene propylene diene monomer (EPDM), expanded polystyrene (EPS), acrylonitrile styrene acrylate (ASA), methyl methacrylate butadiene styrene (MBS), silicone (SI) (Lim Page 3, Paragraph [0032]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the swiveling brush of Kim wherein said material is selected from the list comprising: vulcanised thermoplastic elastomer (TPV), thermoplastic polyurethane (TPU), polyurethane (PU), styrene-ethylene-ethylene-styrene (SEBS), polyisobutylene (PIB), ethylene propylene diene monomer (EPDM), expanded polystyrene (EPS), acrylonitrile styrene acrylate (ASA), methyl methacrylate butadiene styrene (MBS), silicone (SI) as taught by Lim, in order to provide frictional properties and suitable resistance to movement.	
Regarding claim 14, Kim as modified discloses the swiveling brush according to claim 13, wherein said connection means (Lim annotated Figure 3) comprise: 
- at least one through hole (Lim annotated Figure 3) formed on said first coupling element (Lim Figure 3:202); 
- at least one pin element (Lim Figure 3:308) inserted with clearance in said through hole (Lim annotated Figure 3) and associated with said second coupling element (Lim Figure 3:310); 
wherein said pin element (Lim Figure 3:308), in use, is intended to move inside said through hole (Lim annotated Figure 3) due to the movement of said gripping portion (Lim Figure 3:104), the amplitude of the movement of said application body (Lim Figure 3:106) being defined by the clearance between said pin element (Lim Figure 3:308) and said through hole (Lim annotated Figure 3). Lim discloses in Figure 2B that movement about P1 is due to clearance between pin element 308 and annotated through hole.

    PNG
    media_image12.png
    468
    321
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the swiveling brush of Kim wherein said pin element, in use, is intended to move inside said through hole due to the movement of said gripping portion, the amplitude of the movement of said application body being defined by the clearance between said pin element and said through hole as taught by Lim, in order to provide user-controlled force between the application body and application surface. 
Regarding claim 15, Kim discloses the swiveling brush according to claim 14, wherein said through hole (Lim annotated Figure 3) is coaxial (Lim Figure 7) with said gripping portion (Lim Figure 3:104).  
Regarding claim 16, Kim as modified discloses the swiveling brush according to claim 15, wherein said pin element (Lim Figure 3:308) intended to operate in conjunction, contacting in abutment, the edges of said through hole (Lim annotated Figure 3). 
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WIPO Publication No. 2019013845 A1), in view of Lim (US Patent Application Publication No. 2016128457 A1) and further in view of Baertschi (WIPO Publication No. 2007030958 A1).
Regarding claim 17, Kim as modified discloses the swiveling brush according to claim 16. Furthermore, Kim as modified does not disclose further comprising at least one lightening hole formed on said gripping portion.
Baertschi teaches a brush (Figure 34) further comprising at least one lightening hole (Figure 34: 92) formed on said gripping portion (annotated Figure 34).

    PNG
    media_image13.png
    225
    1093
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the swiveling brush of Kim wherein further comprising at least one lightening hole formed on said gripping portion as taught by Baertschi, in order to improve user grip of the handle during application.	
Regarding claim 18, Kim as further modified discloses the swiveling brush according to claim 17, further comprising a plurality of lightening holes (Baertschi Figure 34: 92) formed on said gripping portion (Baertschi annotated Figure 34).  
Regarding claim 19, Kim as further modified discloses the swiveling brush according to claim 18, wherein said application body (Baertschi Figure ) is associated in a removable manner (Baertschi Paragraph [0197]) with said housing seat (Baertschi Figure 1:16) and is interchangeable with further application bodies (Baertschi Paragraph [0197]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the swiveling brush of Kim wherein said application body is associated in a removable manner with said housing seat and is interchangeable with further application bodies as taught by Lim, in order to reduce production costs of producing cosmetic brush handles and user costs of purchasing separate brushes.	
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows: US-8726916-B2 to Park teaches a swiveling brush for the application of fluid products comprising: - at least one gripping portion intended to be grasped by a hand of a user for the movement of the brush ; and - at least one housing seat formed on said gripping portion and intended to house an application body comprising, in turn, a plurality of spreading elements which are adapted to take and apply a fluid product on a work surface, wherein said housing seat by interposition of coupling means configured to allow the rotation of said application body with respect to said gripping portion.

39.				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA ROCHELLE WILLIAMS whose telephone number is (571)272-6999. The examiner can normally be reached Mon-Fri, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALYSSA R WILLIAMS/               Examiner, Art Unit 3723       

/MONICA S CARTER/               Supervisory Patent Examiner, Art Unit 3723